DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-20, 24-26, 30-32, 34-40, 44-47 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 6471993 to Shastri in view of US Pub No. 2007/0041952 to Guilak.
Regarding Claims 1-4, 24-25, 45, 46 and 47
	Shastri teaches a composite scaffold comprising a microporous matrix having a multitude of interconnected pores collectively defining void space having a measurable volume (Shastri, abstract, col. 1, lines 59-60, column 10, lines 2-4 and claim 8). Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix (Id., column 29, lines 14-17). Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a void volume (porosity) of at least about 70% which overlaps the claimed range of between approximately 80 and 85% (Id., column 19, lines 17-19). Using the inverse of the density (between about 1.4 and 10 cc/g) and an exemplary desired percentage of void volume (85%) we get a range of between about 1.2 and 8.5 cc/g volume of void space which overlaps the claimed range of between 4 and 5 cc/g. Shastri teaches that the void diameter is between 50 and 500 micrometers which overlaps the claimed range of approximately equal to or greater than 1 micrometer, greater than 10 micrometers and 12 to 70 micrometers (Id., column 18, lines 17-23). Shastri teaches that solid components extend from one end of the microporous matrix to another (Id.) meeting the limitations of spacer elements. 
Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix such as polymer fibers, or a structure supporting the microporous matrix defining an interior space such as a mesh or cage, but does not specifically teach that the support comprises the claimed textile outer layers and spacer elements (Id., column 23, lines 24-29, column 24, lines 23-30). However, Guilak teaches a composite scaffold comprising a first and second textile outer layer and an interior space with a plurality of spacer elements extending through the interior space and attached to the first and second outer layers (Guilak, fig. 2, paragraph [0117]-[0122], abstract). Guilak teaches the matrix material is located within the interior space (Id., paragraph [0141]). Guilak teaches that this support structure results in improved anisotropic, inhomogeneous, nonlinear and viscoelastic properties, which allow it to mimic the behavior of a target tissue (Id., paragraphs [0111]-[0113]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite scaffold of Shastri and to utilize the support structure of Guilak, motivated by the desire to form a conventional microporous composite matrix having improved anisotropic, inhomogeneous, nonlinear and viscoelastic properties, which allow it to mimic the behavior of a target tissue.
Shastri teaches that the surface area of the matrix is at least 1 m2/g which overlaps the claimed range of between 0.3 and 1.5 m2/g and 0.7 and 1.0 m2/g (Id., claim 6). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding Claims 13-20, 30-32 and 34-40
Regarding the permeability, tortuosity, elongation at tensile failure, elongation at yield, stiffness, ultimate strain, ultimate stress, ultimate strength, modulus, ultimate load displacement, yield force and ultimate load of the composite scaffold although the prior art does not disclose the stiffness, ultimate strain or ultimate load of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the Shastri reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as a composite structure comprising the claimed void space, void diameter and a support structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding Claim 26
Regarding the average pore size being between 20 and 40 micrometers. It should be noted that the median pore size is a result effective variable.  As pore size decreases, the material exhibits lower permeability, higher density and higher structural integrity.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the medium pore diameter, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the median pore size in order to increase structural integrity and density of the composite.


Regarding Claims 44 and 55
	Regarding the surface area measurement method, since Shastri teaches a substantially similar or identical surface area as claimed, it is reasonable for one of ordinary skill to expect that the same property measured according to the mercury intrusion porosimtery, gas adsorption or krypton gas adsorption methods would result in the same values.
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. Applicant argues that any void space in the Guilak device is dispersed throughout the three interleaved layers of the scaffold, none of which would appear to accommodate the substantive microporous matrix as claimed. Examiner respectfully disagrees. The claimed limitations do not specify an amount or size of microporous matrix which is present within the device. Furthermore, the layers of scaffold constitute spacer elements which are included in the claims to be located within the matrix and therefore necessarily intersect and restrict the overall continuous area of the microporous matrix. 
Applicant argues that the spacer elements are not connected to both the upper and lower layers directly. Examiner respectfully disagrees. The claims do not require the attachment means to be directly surface to surface between a single spacer element and both the upper and lower surface layers, the claimed limitations are met so long as the spacer element is attached directly or indirectly to each surface. Furthermore, a spacer element is not restricted to individual fibers or even individual spacer fabrics, weaves or layers and the distinction of what constitutes a “spacer element” is therefore arbitrary. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786